May 5, 1949.


Hon.‘Q:~C.‘M~rls, chairman
Joint LeglsSative Advisory Committee
Austin, Texas
                            Opinion Bo. V-825.
                     _’
                            Re: The necessity for peach
                                vocational teacher to
                                meet the staiwlardsof
                                the State Board 6f Vo-
                                cational Rducatson't6
                                qualify for~dompensa-
                                tlon under the salary
                                aid law.
,DearSenator:
i        We quote from yo& recent letter as follows:
         ."TheJMnt Legislative Commltt;6e has,had
    uxider'f3onsideratlon
                        Attorney General's Opin-
    ion X0. V-674, dealing ilth the status of Vo-
    catlbnal Agricultkre,Vocationi3~~Home RcOnom-
    lcs and Trades.'and.Indtistry
                                teachers. We be-.'
    Zleve that we are.ln complete agreement with
    this oplnlon except one pointwhich needs
    clarlflc&tlonln'our minds. In view of this
    fact, I am subml$Mng to you this additional
    question with reference to said opinion. In
    order for a VocatloxialHome Economics teacher
    to qualify for compensationfor a twelve
    monthq period, Is lt~necessarg'thateach ln-
    dlvldual tea&e? meet the standards and re-
    quirements set out by the State Board of'Voca-
    tlonal:Rducatlon?"
          By statute, the Department of R&cation ls.em-
Powered to Issue "certlflcates~.authorlxlngthe holders
to teach the special subjects of agriculture,domestic-
art . . . industrial training" where the teachetihas met
the requirementsthereof. Art. 2889, V.C.S., paragraphs
4, 5, 6. 8 and 9. Under this law any person desiring to
Eon. 0. C. MorrIS, Page 2 (v-825)


teach any of the designated special subjects in the
Texas public free school system must hoId a teaoher cer-
tificate Issued by the Department of Education before
he may contract to teach hi.8special subject.
          Under H. B/239,. Acts 1923, quoted In Opinion
V-674, wherein the State under the Federal Smith-Hughes
Act authorized Its public schools to secure the bene-
fits of Federal appropriationsfor vocational education
by compl.lancewlth standards and quallflcdtlonsln a
state plan bearing the approval of the State Board fcir
Vocational Education, a person desiring to teach voca-
tional subjects in Texas public schools which receive
beneilts under."theSmith-Hugheslaw must acquire an ad-
ditional certificate,commonly known as the Smith Hughes
certificate. Such.a certificateshows ,thathe has met
the qualificationsand standards prescribed for's voca-
tional teach& covered In the aforementionedplan. Sec.
5, H. B. 239.
          Consonant with such laws, we find ln accredl-
tatlon standards and regulations of the Department of
Bducatlop, Bulletin 476, clt?d in V-674, and ln its lat-
est Bulletin 491, the followlngr~-~
          "A certificateof Approval for Hom&ak-
     lng Education issued by the HomemakingDe-
     partment, State Bijardfor VocationalEduca-
     tlon, Austin, Texas,~ls required if the
     schbol e%uects to receive 'pelmbura     from
     vocational fuud8." (Underscorlngours.)
          The @rovlslons~l.xi
                            Ii.B. 295, Acts 1947, deal-
ing with the salary of vocatlonal,~homeeconomics teach-
ers do not conflictwlth these laws governing their
certlflcatlon. In the first paragraph of Se&Ion 2 of
Article III, H. B..295, we read:
          "The base pay for . . . Vocational Home
     EconomQis . . . teachers shall be One Hundred
     and Twenty-fourDollars ($124.00)p&r month,
     f& twelve (12) months In both accredited and
     unaccreditedschools." (Emphasis0~s.)
          ,Inthe last paragraph of same Section 2, we
find:
Hon. 0. C. Morris, Page 3'(V-825)~       ,~.-:


       .- "99~1ainiisal.~
                     sax-     of ~. .I:;Vi$Oational
    ‘Hom~~EcoimsUc8~teabhers’ '.'.m&~be the
     monthly balarf’as~ dM$&&ed.by:sch&dule
     stated herein multlplled b$ ttitilv& ,(12). . .
     Salaries of . . . vocational teachers'may
     be&   p July first rat&e~,tha&~p~mb~~
          .
           ThLs'Offlce In Its OplnlciiV&'4 advised that
the vocational te&her provlsloixsin'& B. 295 are not
llmlted tti'vocatlonal   teachers,trhi'merealizing r&m-'
bureements or benefits under tha:Federal Smith-Hughes
Act, but that same applies also,to yotiatlonal   teachers
who are pard .whollyfromState~an&local.fuuds.
                                  '.'.~
          'Based.~ on the statutea consldsredand the don-
plusIons rea&ed'ln V-674,-it'.ls~o~~.op~onthat a vo-
cational. ,hoiae economics teacher tebchbg IB a sChoo1~
receiving ald under the Smith-HughesAct, to,qualify
for compensationfor a twelve month~lsperiod, must meet
the st&ndarda~   and.requlremenU ~S&t.oUtby the State
BosFd for VocstXonal EdtictitSoni,.'Sec,;3 oftH. B.~542.;
Actb 1947, 50th Legislature.            __

          However, as to a voc.atlonal
                                     home economics
teacher teachln&ln a school'no%;axi
                                  appll@nt for aid
under the Smith-HughesAct'but.'whcisactually engaged
in~teachingthis work twelv~~mont,hs,.ths~laws do'not-
require that such teacher&ieet.the'standards,andre-
qulremexitsset out bs the State Bd&rd.f~r.Vocatlon~LBd-
ucatlon. Art. 2889, V.C.S.; Sec. 2 of Art..III, H. B..
295, Acts 19473 Opinion V-674. Howeve@, In connection
aith this matter,.we quote'~
                           from.v-674 as follows:
          "purtliep,we aresa@rised that those
     schools desiring to offer'vocation courses
     but not desiring to apply'for the benefits
     under the Federal subsidisedprogram are
     advised by.the Department of Education to
     employ only such vocational teachers as
     have been.certifiedby the State Board of.
     Vodatlonal Education as meeting the stand-
     ards and quallflcatlonsrequired of teach-
     ers functioningunder the Federal subsl-
     dlzed vocational program;
                                                           -   .



Hon. a. C. Morrls,~Page4 (v-825)


           "Departmentcf EducationalBulletin No.
     476,          pages 99 to 105 inclusive,
            1946-47,
     wherein are published departmentalrules and
     regulatlons.governlngacaredltatlonof the
     public free schools of Texas, reveals that
     vocational programs offered'lnsaid sahOols
     to be recognized for accreditationor afflli-
     ation purposes should be organized In acaord-
     ante wlth requirementsof the State plans for
     vocational eduaatlon and merit the approval
     of the State Board for VocationalEducation.
          %l!heserules evidence a cooperationln-
     tent on the part OS the Departplentof Educa-
     tion to require a vocational educationalpro-
     gram In Texas which meets the test of the
     State Plan~approvedby the State Board and
     the Federal Government.'
          Uhzitwe have said applies only to contracts
entered prior to enactment of Senate Bill 19, 51st Leg-
lslature,whlah contains an amendmentto Section 2 of
Article III of B. B. 295, 50th Legislature,changing
the present law as to ba&e,pay for vocational teachers
by adding the followingwords: "providedthe proposed
plan for such twelve (12),months'pro&ms have been
approved lndlvldually+d ln advance by the State Board
for Vocational Education," etc. In Opinion v-784, we
advised that this change In teacher salary schedules
cannot be given a retroactiveeffect In such a manner
as to destroy any presently existing contractualrights
of the teachers concerned,but It will of course apply
to future contracts. Sec. 16 of Art. I. Tex. Cohst.;
Federal Crude 011 Co. v. Yount-Lee011 to., 122 Tex.-21,'
    . . 5b (1932); A. Q. Opinion V-674.



          A vocational home eaonon&asteacher
     teaching In a school-notreceiving aid under
     the Smith-HughesAct, who is actually en-
     gaged In teachlaigthis work~twelvemonths,
     Is not required to meet the standards and
     requirements set 'outby~the State Board for
.   ”




        ~0%   Q- C. M~rrls, Page 5 (v-825)


              Vocatlonai Bduaakon. Arty.2889 V.C.S *
              Sec. 2 Of Art. I of I$.B.-295, A&s 194:; /
              A. Q. Opinion v-674.

                                         Yours very truly,
                                     ATTORHEYQEllgRALOFTEXBS



                                         Chester E. Olllson
        CEO:bh                                    Assistant




                                                    .